Title: To George Washington from James Montgomery, 23 September 1796
From: Montgomery, James
To: Washington, George


                        
                            Sir 
                            Phila Sepr 23rd 1796
                        
                        After apologizing to your Excellency for intruding on that Time which at every
                            Period is of such Consequence to your Country and more especially so at this Particular One
                            I beg leave to Lay before you the Unmerited Treatment I have met with. I can with the
                            Boldness of Truth appeal to my Early my Unabated Attachment to the Cause I have risqued both
                            Life and Property and have been so Unfortunate as to lose a great Part of the latter.
                        Your Excellency’s Honoured me with a Commission for a Cutter which I accepted
                            of with the Hope of Rising may I say to what I merited in that Hope I was disappointed My
                            Health, was so materially injured by a close application to my Duty in the Cutter that I was
                            not so Fit for any other Service as I had been and it became of Consequence to me to keep in
                            the Vessell for the support of a very large Family the Vessell was sold another is now on
                            the stocks this I was informed of on my going out after a Fitt of Illness the relicks of the
                            violent Colds I had Caught I immediately applied to the Secretary of the Treasury (The
                            Copies I inclose for your Excellency’s inspection) together with his answers and my own to
                            which I have received none a person is employed to superintend the Building of that Vessell
                            I am to Command I leave to your Excellency’s own Feelings and never failing Sense of Justice
                            what must be the Acute Sensations of a Man who has ever rigidly discharged every the most
                            minute Duties of His Station and I am very Confident of Redress I should suppose were it
                            Possible such an Event could happen to a Man who has sacredly if I may use the Term
                            discharged his Duty that it was intended to touch my Commission but Happy and secure in the
                            Certainty that rests with yourself only and equally Certain the Name of Washington will
                            never be tarnished by an unjust Action I dismiss the fugitive Idea, and rest perfectly
                            secure of defeating those arts that originate in private picque very sure that all the
                            Officers of Government are alike open to Confidence or Censure as they merit I rest my Cause
                            with implicit Confidence on that Justice which has ever Distinguished your Excellency and am with the most perfect Respect your Excellency’s most
                            Devoted and most Obedient Humble Servant
                        
                            James Montgomery
                            
                        
                     Enclosure
                                                
                            
                                Sir 
                                    17-20 September 1796
                                Sepr 17th 1796
                            
                            I have this moment been informed the Cutter is Begun and am very much
                                surprised I have not been called upon to attend to Her but as I am very Certain this
                                Omission lies with the Collector and as I look upon it as an Insult I am no ways
                                deserving of I do myself the Honour to apply to you both for Redress and to receive
                                Official Orders to attend to my Duty I have been Confined with a severe Fit of Illness
                                but am now so far recovered as to be able to  but for your directions to superintend the Vessell I beg leave to
                                apologize for sending at this Hour but the affair appears so extraordinary that I take
                                the earliest method of applying to you and am with the highest Sentiments of Respect
                                your most obedient Humble Servant
                            
                                James Montgomery
                                
                            
                        
                    